Citation Nr: 0509131	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-08 390	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2002 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the veteran's claim of entitlement 
to Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. 
§ 1922.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1953 to October 1955.

2.	On March 14, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, that the veteran died on October [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.



		
                DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


